169 S.W.3d 560 (2005)
STATE of Missouri, Respondent,
v.
Jamarr MACK, Appellant.
No. ED 84317.
Missouri Court of Appeals, Eastern District, Division Three.
August 23, 2005.
Michelle Murphy Rivera, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, C.J., LAWRENCE E. MOONEY, J., BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Jamarr Mack ("Mack") appeals from the trial court's judgment after his conviction by a jury of one count of tampering in the first degree, Section 569.080, RSMo 2000,[1] two counts of unlawful use of a weapon for carrying a concealed weapon, Section 571.030.1, and one count of possession of under thirty-five grams of marijuana, Section 195.202. Mack was sentenced to the Missouri Department of Corrections to four years on the tampering count, four years each for the unlawful use of a weapon counts and one year for the possession count, all sentences to run consecutively. On appeal, Mack argues the trial court erred in allowing the State to present evidence of his membership and association *561 with the gang "26 Mad" in the penalty phase of his trial because this violated his First Amendment rights to freedom of thought, speech, ideas and association, and to due process of law and fair sentencing.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.